DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The terminal disclaimer filed on 10/6/2021 disclaiming U.S. Patent No. 10,414,143 and 10,065,403 are approved.

ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of prior art of the record discloses, teaches, and/or suggests a microfluidic valve disposed in a microfluidic channel, the valve having a valve diaphragm and a valve seat, the diaphragm and seat each having opposed faces, at least one of the faces  comprising surface-activated PDMS, and the opposed faces being arranged such that when the diaphragm engages the seat, fluid is blocked from flowing along the channel, the valve being made by a process, comprising: performing repeated make-and-break-contact protocol on the contacting faces of the valve diaphragm and valve seat until the tendency for permanent bonds to form between the contacting faces has been neutralized, thereby enabling the valve diaphragm to perform actuated movements to engage and disengage with the valve seat, without the diaphragm sticking to the valve seat as claimed in claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        

/Jaeyun Lee/
10/18/2021